Por la Corte.
SENTENCIA
Por cuanto, los cuatro miembros del tribunal que inter-*668vienen en la decisión de este caso están conformes en que la corte inferior no cometió error, bien como alega el de-mandado y apelante o como sostienen los demandantes y apelantes en los plumeros ocho señalamientos de error, y
Por cijáNto también están conformes todos los dichos miembros en que los honorarios concedidos por la corte de distrito no exceden del valor razonable de los mismos, pero no lo están en cuanto a que el grado de temeridad de los demandantes justifique el pago de dicha suma, estimando los Jueces Asociados Sres. Wolf y Aldrey, por los motivos que consignan en sus opiniones emitidas separadamente, que la suma es justa, criterio que prevalece por existir empate en esta Corte Suprema y ser el mismo del juez sentencia-dor, y los Jueces Presidente del Toro y Asociado Sr. Hutchi-son, por los motivos consignados en la opinión emitida por el último con la cual está conforme el primero, que deben fijarse los honorarios en una suma menor:
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de San Juan con fecha 26 de abril de 1927 en el caso arriba expresado.
Así lo pronunció y manda el Tribunal y firma el Sr. Juez Presidente, haciéndose constar que el Juez Asociado Sr. Texidor no intervino.
OPINIÓN EMITIDA POR EL
JUEZ ASOCIADO SR. HUTCHISON,
CON LA CUAL ESTÁ CONFORME EL JUEZ PRESIDENTE SR. DEL TORO.
Ambas partes apelan de una resolución denegando en parte, modificando en parte y aprobándolo así modificado, un memorándum de costas. La historia del caso con ante-rioridad al memorándum puede hallarse en 36 D.P.R. 32.
El señalamiento de errores en el alegato del demandado-apelante especifica que la corte inferior erró:
“Primero, en fijar los honorarios de abogado por servicios ante la Corte de Distrito en solamente $1,500.00 en vez de la suma de $5,000.00 solicitada por el demandado.”
La prueba aducida durante el juicio tiende a demostrar *669que los servicios prestados en la corte de distrito valían razonablemente la cantidad de $5,000. Se ba demostrado qne el demandado ya lia pagado a cuenta la cantidad de $4,500, estando pendiente un borderó final basta tanto se resuelva la presente apelación. Puede admitirse para los fines de esta opinión que el valor estimado de los servicios así prestados, tal como fue fijado por los testigos del de-mandado, se aproxima de modo justo y razonable a una cantidad que sería suficiente para compensar a los letrados •por el grado de fiabilidad envuelto y por el tiempo y la labor invertidos en prepararse para el juicio, así como en llevar el caso del demandado en corte abierta.
Debe admitirse, además, que la corte inferior puso en duda seriamente la corrección de la conclusión a que llega-ron los abogados que ocuparon la silla testifical para decla-rar en cuanto al valor razonable de los servicios prestados por los abogados del demandado, y asimismo, que la idea que predominó en la mente del juez de distrito al reducir la partida de honorarios de abogado parece haber sido la de que la cantidad reclamada por los letrados del deman-dado y fijada por los testigos en la vista como el valor ra-zonable de tales servicios, era en realidad de verdad exce-siva desde el punto de vista de una compensación adecuada o de un valor razonable. Pero es igualmente claro que la corte inferior también basó su actuación, por lo menos par-cialmente, en el caso de Fragoso v. Marxuach, 32 D.P.R. 690, citado con aprobación en el de Castro v. Societé Anonyme cíes Sucreries de Saint Jean, 34 D.P.R. 575, al efecto de que:
“Consagra la ley el derecho a percibir honorarios. La cuantía queda a discreción de la corte. Esa discreción es amplísima, pues la corte no viene obligada a fijar lo que realmente haya pagado por honorarios la parte victoriosa, sino la cantidad que representa el valor de los servicios y no toda la cantidad en casos en que así las eireumstaneias que concurren lo demandan, sino una parte de ella.”
Los demandantes, como accionistas de la Central Boca *670Chica, entablaron la presente acción por daños y perjuicios que alegaron haberles sido irrogados por los actos fraudu-lentos, la conducta y las falsas representaciones del de-mandado en su carácter fiduciario como director de la refe-rida corporación, como vicepresidente de la misma, como presidente del Banco Territorial y Agrícola (uno de los principales acreedores de la central insolvente), como un alegado accionista y organizador de la Andrés Sugar Company (una corporación recientemente organizada que adqui-rió los bienes y el activo de la Central Boca Chica en la' venta de ejecución), y como presidente de la Porto Rico Sugar Developing Co., que era la que suministraba la re-facción agrícola necesaria para la operación continua por la Andrés Sugar Co. del ingenio o central. Tal como se desarrolló en el juicio, el caso se basó enteramente en prueba circunstancial, y la sentencia fué substancialmente, y para todos los fines prácticos,. un veredicto de “no probado” (Scotch verdict). En apelación, esta sentencia fué confir-mada bajo la teoría de que' en tales casos la prueba debe ser fuerte, clara y convincente para justificar una conclu-sión afirmativa en cuanto a la existencia de fraude, aunque la aplicación así hecha de tal teoría está reforzada por un análisis independiente de la evidencia aducida en el juicio, en adición de un extracto copioso de la relación del caso y opinión emitida por el juez sentenciador.
Hasta ahora sólo hemos tratado de' los extremos prin-cipales de la sentencia o sea, en cuanto a la disposición del caso en sus méritos en la corte inferior en lo referente a la cuestión principal en controversia, y de los fundamentos que tuvo esta corte para estar de acuerdo con ese resul-tado. Desde luego, la cuestión de las costas, aunque rela-cionada íntimamente con las materias anteriormente mencio-nadas, envolvió otras consideraciones en la corte inferior, y la confirmación en apelación en cuanto a este extremo se basó entera y exclusivamente en la ausencia de un abuso *671de discreción de parte del juez sentenciador que fuera su-ficiente para justificar una revocación.
El análisis de la prueba por el juez sentenciador, y el •comentario sobre la misma hecbo por esta corte, por voz del Juez Asociado Sr. Franco Soto al decidir la apelación anterior, indican de un modo general los motivos para adop-tar un curso algo diferente al seguido en el caso de Goffinet et al. v. Polanco et al., 32 D.P.R. 907, — en que los apelan-tes invocaron un dictum anterior de esta corte y, asimismo por voz del Juez Asociado Sr. Franco esta corte se negó a conceder un pronunciamiento de costas a favor de los de-mandados, concluyendo la discusión del caso con la siguiente manifestación:
“No podemos decir, por tanto, que los apelantes estaban despro-vistos de alguna razón, aunque aparente y, si bien sus pretensiones fueron totalmente desestimadas, no puede sostenerse que la falta de buena fe o la temeridad les guiaba al presentar y sostener el pre-sente pleito.”
Si bien en el presente caso los apelantes no podían citar ningún dictum anterior de esta corte como una explicación más o menos plausible de su fe en el resultado final de su acción, sin embargo, los beebos que se desarrollaron du-rante el juicio revelan un caso dudoso. Si la corte inferior hubiese creído propio dictar sentencia sobre los méri-tos a favor del demandado, pero sin especial condena o ad-judicación de costas, y al hacerlo así hubiera parafraseado el lenguaje de esta corte en el caso de Goffinet v. Polanco, supra, o hubiese citado ese caso como autoridad - para tal proceder, entonces el demandado habría tenido poca o nin-guna razón para quejarse. Bajo tales circunstancias, esta corte hubiera dicho, al negarse a alterar la conclusión a que se llegó, y con igual propiedad, substancialmente, mu-tatis mutandis, lo que se dijo en la apelación anterior al sostenerse la adjudicación que en realidad se hizo en este caso, como por ejemplo:
“El demandado se queja de la negativa a concederle costas. Los *672demandantes insisten en que su acción pudo estar equivocada pero que no se debió a temeridad. La Corte inferior, sin embargo, ejerció su sana discreción al negarse a condenar en costas a los demandan-tes, y, tomando todo en consideración, no vemos motivo alguno para revocar la sentencia en este respecto.”
Los miembros de uel tribunal de apelación pueden no estar de acuerdo entre sí en cuanto a si un demandado ha cumplido o no con los requisitos de la regia de que la prueba de fraude debe ser clara, fuerte y convincente. En las cor-tes de distrito los distintos matices de opinión a este res-pecto sólo serían limitados por el número de jueces de dis-trito. Si bien es bueno que los abogados en ejercicio con-sideren ambos lados de cada caso como materia de precau-ción ordinaria y de protección contra una sorpresa o contra una derrota posible, sin embargo, es difícilmente razo-nable exigir que los abogados se anticipen el resultado de' un juicio, o que midan por adelantado el peso y suficien-cia de la prueba circunstancial que fia de aducirse con el mismo grado de imparcialidad y corrección que el que se espera de un juez sentenciador, después de haberse some-tido el caso. Si se interpretara nuestra disposición esta-tutoria para recobrar costas, incluyendo honorarios de abo-gado, como una advertencia a todos los demandantes de que una adjudicación de costas necesariamente incluye más del treinta por ciento del valor razonable de los servicios legales realmente prestados por el abogado del demandado, el incoar una acción basada en la teoría de fraude sería un experimento arriesgado.
Toda la argumentación en apoyo de la primera propo-sición sometida en el alegato del demandado-apelante se dirige a la cuestión del valor razonable, y pasa completa-mente por alto la disposición estatutoria de que: (bastar-dillas nuestras)
“En todos los casos en que se hayan concedido a una parte las costas en una acción o procedimiento en la corte de distrito, dicha parte, a, discreción de la corte de distrito, tendrá derecho a recibir *673de la parte vencida, una cantidad que represente el valor de los servicios de su abogado o una parte de dicha cantidad; Disponién-dose, que nada de lo contenido en esta Sección se entenderá que concede honorarios de abogado para ser incluidos en las costas que se impusieren a un demandado que no hubiere radicado su compare-cencia en una acción o procedimiento; Y disponiéndose, además, que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta también el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia.”
Las palabras que acabamos de citar ban sido tomadas del artículo 327 del Código de Enjuiciamiento Civil, tal como fue enmendado en 1917. Ese artículo, según fue ori-ginalmente adoptado por nuestra Legislatura insular en 1904, leía como sigue:
“La cuantía y forma de pago de los honorarios de los abogados y consultores se deja al convenio expreso o tácito de las partes; pero las partes en pleitos o procedimientos tendrán derecho a las costas y a los desembolsos, según más adelante se dispone.”
Los artículos 328 a 330, inclusive, disponían la conce-sión de costas como cuestión de derecho en ciertos casos enumerados. El artículo 331 disponía que:
“En los pleitos no mencionados en el artículo 328 pueden con-cederse las costas o no, y si se concedieren, pueden distribuirse pro-porcionalmente entre las partes, demandantes o demandadas, según el caso, a discreción de la Corte, pero no pueden concederse costas en un pleito para obtener dinero o el importe de daños y perjuicios, cuando el demandante reclama menos de cien dollars, ni en un pleito para obtener la posesión de propiedad personal cuando el valor de ésta fuere menos de cien dollars.”
El artículo 339 autorizaba la radicación en secretaría de un memorándum jurado y permitía que la parte contra-ria, de no estar satisfecha con el mismo, solicitara dentro de tres días que se fijaran dichas costas por la corte o por el juez de ésta en su despacho.
El artículo 331 fué enmendado en 1905, eliminándose *674las limitaciones que seguían al punto y coma que había en el texto original, supra.
En el 1908 los artículos 327 y 339 fueron enmendados en la siguiente forma:
"Artículo 327. — Las partes en pleito o procedimientos • tendrán derecho a las costas y desembolsos que en ellos se les hayan irrogado, con sujeción a las reglas que más adelante se establecen. En todos los casos en que en un pleito o procedimiento se concedan las cos-tas a una parte, si la materia litigiosa excede de quinientos dollars, tendrá ésta el derecho de que se le abone por la parte condenada el importe de los honorarios que haya devengado el abogado de la primera por sus servicios. Disponiéndose, que nada de lo contenido ■en esta Sección podrá entenderse en el sentido de permitir que los honorarios de abogados se incluyan en las costas impuestas contra un demandado que no hubiere comparecido en el pleito o procedi-miento, y disponiéndose además que los honorarios y costas serán concedidos discrecionalmente por el Juez que entienda en el pleito o procedimiento, teniendo en cuenta el grado de culpabilidad, si la hubiere, de la parte condenada por la sentencia.”
"Artículo 339. — Las costas se reclamarán por la parte a la que hayan sido concedidas, entregando al Secretario de la Corte, dentro de los diez días siguientes al en que se haya hecho firme la senten-cia o decisión que haya puesto fin al asunto, un Memorándum de dichas costas, de los desembolsos necesarios hechos en el pleito por .el reclamante y del montante de la minuta de honorarios de su le-trado. La veracidad de ese Memorándum deberá ser jurada por la parte o su abogado.
"A la parte condenada al pago deberá servírsele una copia de dicho Memorándum por la que lo presente, pudiendo aquélla im-pugnar todas o cualquiera de sus partidas dentro de los diez días siguientes al en que se le haya entregado su copia. En caso de im-pugnación, la parte contraria, dentro de los cinco días siguientes al en que se le haya entregado la copia de aquélla, podrá contestarla. La corte señalará día para la vista del asunto y celebrada ésta, prac-ticándose en el acto las pruebas pertinentes que las partes propon-gan, dictará su resolución.
"Si se hubiesen impugnado los honorarios de un abogado por ex-cesivos, la Corte, al resolver la impugnación si la declara con lugar fijará la ascendencia de aquellos que deben ser pagados.
"Contra las resoluciones de la Corte resolviendo impugnaciones *675hechas a un memorándum de costas se podrá apelar por la parte o por su abogado.
“Cuando no se hubiese impugnado en tiempo un Memorándum de costas o, cuando hecha la impugnación el tribunal hubiere dic-tado resolución definitiva en el asunto, y no se hubiere interpuesto recurso contra la misma o en caso de haberse interpuesto, se dictare sentencia definitiva de acuerdo con la resolución de dicho recurso, deberá la parte condenada al pago consignar su montante en la Secretaría de dicha Corte dentro d'e los cinco días siguientes a la notificación que por el Secretario se- le haga con tal fin. Si así no lo hiciese se librará orden de ejecución en la misma forma que para la de una sentencia. Disponiéndose, que nada de lo contenido en esta Sección podrá entenderse en el sentido de permitir que los ho-norarios de abogados se incluyan en las costas impuestas contra un demandado que no hubiere comparecido en el pleito o procedimiento.”
En el 1917 el artículo 327 fué nuevamente enmendado, incluyéndose el Pueblo de Puerto Rico entre “las partes en pleitos o procedimientos” mencionados en la primera oración, siendo enmendados además según se indica en el texto primeramente citado arriba.
En el mismo año, el artículo 339 fué enmendado en el sentido de exigir la entrega de un memorándum de costas “dentro de los diez días siguientes al en que se baya reci-bido en la corte sentenciadora en primera instancia aviso oficial de la resolución dictada en apelación en última ins-tancia. ’ ’
El fin claro del artículo 327, tal como fué adoptado en ol 1904, era excluir expresamente los honorarios de abo-gado de las costas y desembolsos a que tenían derecho las partes en un pleito o procedimiento. No trata de disponer la concesión de costas como cuestión de derecho ni a confe-rirle a la corte discreción alguna a este respecto. En lo que se refiere a estas cuestiones, el artículo 327 era mera-mente una introducción a los artículos 328 al 331, inclusive, que contenían y abarcaban toda la materia indicada por la frase “que más adelante se prescriben.” Cualquier dis-creción que en la materia de concesión de costas le fuera conferida a las cortes de distrito por el Código de Enjui-*676ciamiento Civil tal como fué adoptado en el 1904, ha de ha-llarse en el artículo 331 de ese código, y sólo en ese artículo.
Puede admitirse que la disposición final del artículo 327, según fué enmendado en el 1908 y como lee hoy día, se re-fiere al tiempo de dictarse sentencia así como al tiempo de considerarse un memorándum de costas. Así interpretado equivaldría a lo sumo a una mera paráfrasis del artículo 331 o, de otro modo, a una indicación más específica de la manera en que ha de ejercerse la discreción conferídale al juez sentenciador por ese artículo. Pero la parte prece-dente del artículo 327, por lo menos según fué enmendada en el 1917, no está sujeta a tal interpretación.
La primera disposición de ese artículo tal como fué en-mendado en 1908 y como lee ahora, es una copia verbatim de la disposición final del artículo 339, según fué enmen-dado en dos ocasiones en los años últimamente menciona-dos. Las palabras “costs taxed against a defendant” de la versión inglesa leen en el texto castellano “costas im-puestas contra un demandado” en el artículo 327, tal como fué enmendado en 1908 y en ambas enmiendas del artículo 339. La variación en la versión castellana del artículo 327, según fué enmendado en 1917, en que se dice “costas que se impusieren,” es insignificante. Por otra parte, las pala-bras del artículo 327, tal como fué enmendado en inglés, “where costs have been allowed,” que en el 1908 aparecían en castellano “en que en un pleito o procedimiento se con-cedan las costas,” llegan a ser el exacto equivalente del lenguaje usado en la versión castellana del 1917, que pa-rece haber sido enmendada para conformarla al texto in-glés y ahora lee como sigue: “en que se hayan concedido a una parte las costas.”
■ “Si bien la concesión cíe costas es un acto- de la corte, la obliga-ción de fijar las mismas no recae por lo regular en primera instan-cia en ninguna corte de récord, las cuales por regla general no tie-nen autoridad para fijarlas. En casi todas las jurisdicciones el se-cretario de la corte ante la cual pende la acción fija las costas, aun-*677que a veces se confiere autoridad para fijarlas a otros funcionarios, o aún a la corte misma con respecto a determinadas partidas.” 15 C. J. 176, párrafo 426.
La disposición final del artículo 339, interpretada en relación con el contexto inmediato, claramente quiere decir que no se incluirán los honorarios de abogado en un memo-rándum radicado después de dictarse sentencia de costas, en tanto en cuanto se refiere a un demandado que no ha comparecido en la acción o procedimiento. El lenguaje de la primera disposición del artículo 327 no sólo es idéntico ai usado en la disposición final del artículo 339, sino que, por lo menos en lo referente al texto inglés, es demasiado claro para admitir interpretación. La fraseología de la versión castellana, si no se refiere en términos inequívocos a la inclusión de los honorarios de abogado en una recla-mación de costas ya concedidas, está, para decir lo menos, sujeta a tal interpretación. Además debe ser interpretada conjuntamente con la manifestación inmediatamente prece-dente, la cual es perfectamente clara y a la que se ha unido como una disposición la cláusula que estamos considerando. Pero, aún de otro modo, el hecho de que tanto la primera como la segunda disposición del artículo 327 pudieran ser interpretadas como referentes al tiempo de la concesión como al de la fijación de las costas, no podría surtir efecto en forma alguna contra la interpretación que aquí se le da a la frase “en todos los casos en que se hayan concedido a una parte las costas en una acción” (in all cases where costs have been allowed to one party in an action). Decir que la cláusula inicial del artículo 327 no prevé una conce-sión anterior de costas es pasar por alto las palabras “se hayan concedido.” Eesolver que la disposición primera y fundamental de dicha sección no permite a un demandante victorioso incluir en su memorándum de costas ya conce-dido una suma que represente el valor razonable de los ser-vicios legales prestados por su abogado, o parte del valor de los mismos, y hacerse que los mismos se fijen como parte *678de tales costas, sería enmendar la ley mediante legislación judicial, eliminar del precepto estatutorio las palabras “se bayan concedido,” y substituirlas por la frase “se conce’ dan. ’ ’
De otra parte del alegato del demandado-apelante to-, mamos la siguiente cita:
“No estamos en -libertad de interpretar ningún estatuto en el sentido de negarle efecto a parte alguna de su contexto. Es una regla fundamental de hermenéutica que se le debe otorgar a cada palabra significado y efecto, si ello fuere posible. Aún allá para la época de Bacon’s Abridgement, se dijo en su segunda sección que ‘un estatuto debía, en conjunto, ser interpretado de tal modo que, de poderse evitar, ninguna cláusula, oración o palabra fuera superflua, nula o insignificante.’ Esta regla ha sido repetida-en innumerables ocasiones. Otra regla igualmente reconocida es que debe interpretarse cada parte de un estatuto en conexión con el todo, para así armonizar todas las partes, si posible fuere, y darle significado a cada una.” Washington M. Co. vs. Hoffman, 101 U. S. 112.
Desde el 1908 al 1917 podría haberse argüido con al-gún grado de plausibilidad que la corte sentenciadora ha-bía agotado su discreción al hacer la concesión al tiempo de dictar sentencia y que después de eso nada quedaba por hacer ni podía hacerse excepto la determinación de la can-tidad o valor razonable de los honorarios de abogado ya incluidos en tal concesión anterior. Pero en el año última-mente mencionado la Legislatura parece haber cerrado la puerta a futuras disputas acerca de este punto. Si hizo esto con el fin de disipar cualquier duda que pudo haber, surgido sobre el significado y límite exactos de la ley se-gún fué enmendada en 1908, o si se proponía agregar un elemento enteramente nuevo al artículo 327 tal como había sido enmendado anteriormente, es completamente imperti-nente. El rasgo saliente e inequívoco de la enmienda de 1917 es que la corte de distrito no queda limitada a la de-terminación del valor razonable de los servicios legales prestados, sino que, en ejercicio de una sana discreción, *679puede conceder cualquier parte o porción de una cantidad que represente tal valor razonable, y que la discreción que así expresamente se le confiere a la corte debe ser ejercida “en todos los casos en que se haycm concedido a una parte las costas en una acción o procedimiento,” tal como lo in-dica fuera de toda cavilación la enmienda deliberada de la versión castellana del contexto qué se acaba de citar para conformarlo a la versión inglesa.
Interpretando la ley según fué enmendada en el 1917, esta corte, en el caso de Ramírez v. American Railroad Co., 28 D.P.R. 181, se vió obligada a decir que:
“Una vez concedidas las costas en la sentencia sin excluirse los honorarios, la corte de distrito, de acuerdo con las prescripciones del artículo 327, aún tiéne discreción respecto a la cuantía de los honorarios que han de concederse a la parte victoriosa que repre-sente el valor total de los servicios prestados por su abogado o una parte de esa suma.”
Y, en el caso de Castro v. Societé Anonyme des Sucreries de Saint Jean, sufra, la mayoría de este Tribunal, por voz del Juez Presidente Sr. del Toro, elabora más ampliamente el mismo pensamiento, así:
“Hay dos momentos en que la corte sentenciadora ejercita su dis-creción, a saber: 1, cuando dicta su sentencia, y 2, cuando aprueba el memorándum: para imponer o no las costas en el primero con o sin honorarios: para graduar su cuantía en el segundo; debiendo llamarse poderosamente la atención hacia el hecho de que la ley fa-culta a la corte para condenar al pago de todo el valor de los ser-vicios del abogado de la parte victoriosa o de una parte de dicho valor, de acuerdo, como es natural, con las circunstancias que en cada caso concurran.
“La temeridad de la parte vencida es una de- esas circunstancias. Cuando la corte condena por su sentencia al pago de las costas, es porque estima que la parte vencida actuó temerariamente. La te-meridad tiene varios grados. Al dictar su sentencia, apreciando el grado de temeridad de la parte vencida, puede la Corte conde-narla al pago de las costas excluyendo de ellas los honorarios de abogado o puede simplemente condenarla en costas, condena que lleva 'consigo la de honorarios de abogado, teniendo luego la opor-*680tunidad dicha corte de considerar de nuevo la mayor o menor te-meridad de la parte vencida a los efectos de graduar la cuantía de los honorarios.
“Otras muchas circunstancias pueden tenerse en cuenta por la corte para fijar la cuantía. Véase el caso de Bertrán vs. Carrasquilla, 29 D.P.R. 559, donde se transcribe jurisprudencia sobre la materia resumida por Corpus Juris.”
Véase además el caso de López Ramírez v. Benítez, Comisionado, 34 D.P.R. 592, en que estaban en controversia unos ocho o diez-mil dólares, las cuestiones legales levanta-das eran más o menos nuevas, difíciles y complicadas, y se admitió que la suma de mil dólares reclamada por el de-mandado, y rebajada a $800 por la corte de distrito era un cálculo muy razonable del valor de los servicios prestados por los abogados del demandado, y en el cual, en vista de estos hechos, esta corte resolvió que una rebaja adicional de $300 y una concesión de la cantidad restante, o sea, aproximadamente la mitad del valor de los servicios real-mente prestados, estaba más en armonía con el tipo doble y método elástico de medida prescritos por el estatuto que está bajo nuestra consideración.
Una aplicación justa, equitativa e inteligente de esta regla estatutoria, a la luz de su espíritu y fin envuelve la reserva de un margen razonable para la imposición de una pena mayor en casos extremados en los cuales hay una de-manda más seria para algo más disuasivo. Si pudiéramos ser consistentes y siempre pudiésemos distinguir sin difi-cultad entre los casos de acuerdo con las circunstancias, entonces el máximum prescrito por el estatuto como la pena que ha de imponérsele a un litigante poco escrupuloso debe tenerse en reserva para el demandante que instituye una acción con el único fin de acosar a un demandado inocente o bajo la teoría de que tal demandado estaría dispuesto a desprenderse de una suma de • dinero considerable para evi-tar la notoriedad poco agradable que sobreviene en un jui-cio sobre los méritos de cargos sensacionales imputándole *681la comisión de actos fraudulentos, no obstante el carácter infundado y grosero de tal acusación. En el presente caso no tenemos motivo alguno para dudar de la perfecta buena fe de los abogados de los demandantes y no estamos pre-parados para decir que al tiempo de entablar el pleito ellos no tuvieran motivos fundados para esperar un resultado más favorable.
Según hemos indicado al principio, no necesitamos poner en duda lo razonable de la valoración hecha por los com-pañeros de profesión de los abogados del demandado sobre los servicios prestados en la corte de distrito. No obstante, la proposición de que tales servicios valían razonablemente la cantidad de $5,000 necesariamente envuelve como corola-rio la admisión adicional de que los letrados del deman-dado realizaron algo más que una tarea perfunctoria al pre-pararse para juicio, al estar presentes durante varios días en la sala de la corte y al llamar la atención del juez sen-tenciador hacia el hecho de que la prueba aducida por los demandantes no demostraba de modo concluyente ninguna participación activa o deshonesta de parte del demandado en la alegada conspiración para defraudar a los demandan-tes. Los abogados del demandado no pueden aseverar con-sistentemente que la cantidad de $5,000 constituye un cál-culo conservador del valor razonable de los servicios lega-les realmente prestados, y al mismo tiempo insistir en la ausencia completa de una base racional de hecho o de de-recho para entablar el pleito original.
Durante la vista sobre el memorándum de costas, el abo-gado del demandado declaró que había invertido un tiempo considerable en examinar la demanda, conferenciar con el demandado, con Martínez Domínguez y otras personas, en preparar una moción solicitando la eliminación de ciertas alegaciones de la demanda, una moción de traslado y una excepción previa con un alegato en apoyo de la misma; que el juicio se prolongó por más de cuatro días; que des-pués de eso se argumentó y sometió cierta moción; que al *682recibir el alegato de los demandantes fue necesario hacer un examen extenso de la prueba documental aducida por los demandantes durante el juicio para poder preparar el alegato del demandado, el cual fué sometido posteriormente y consistía de treinta y dos páginas.
Uno de los testigos del demandado calculó el valor de los servicios prestados en conexión con las alegaciones pre-liminares y dilatorias, así como en la preparación para el juicio, incluyendo las consultas con el demandado y con otras personas y la radicación de una contestación, en $2,000 ó $1,500, y fijó el valor razonable de los servicios presta-dos durante el juicio y antes de que se dictara sentencia en $3,000.
Mientras declaraba, el abogado del demandado manifestó espontáneamente que los servicios prestados en relación con la moción de traslado no fueron incluidos en la partida de $5,000 por el motivo de que dicha moción había sido de-clarada sin lugar. Del mismo modo, el valor razonable de los servicios prestados al preparar la moción para eliminar,, la excepción previa y el alegato en apoyo de la misma, pa-recería depender, por lo menos hasta cierto punto, de la existencia en aquel tiempo de una posibilidad razonable de que los demandantes pudieran probar los hechos alegados en su demanda, acompañada de una perspectiva más o me-nos razonable de que en tal caso una sentencia sobre los méritos a favor de los demandantes sería revocada por falta de hechos suficientes para determinar una causa de acción.
La corte inferior resolvió expresamente que la única cues-tión envuelta, según se indica en la opinión de este tribunal en la apelación anterior, era una cuestión de hecho, a saber, si el demandado había o no participado en forma al-guna en los actos y transacciones imputádosle en la de-manda, o si, en otras palabras, la jn’ueba practicada había establecido o no los actos fraudulentos o las omisiones en el cumplimiento de su deber por los cuales los demandantes *683trataban de hacer responsable al demandado. El juez sen-tenciador llegó a la conclusión de que, tomando en conside-ración todas las circunstancias del caso, la cantidad de $1,500 era una compensación justa y razonable por los ser-vicios que en realidad prestaron en la corte de distrito los abogados del demandado. Y, enfocando la cuestión desde el punto de vista del valor razonable solamente, por lo me-nos uno de los miembros de esta corte no está dispuesto a alterar ese resultado.
En verdad, no se necesitaba agotar las autoridades para satisfacer a la corte inferior en cuanto a la existencia en esta jurisdicción de la doctrina de que la prueba de fraude debe ser clara, fuerte y convincente. Una breve conferen-cia con el demandante y con sus socios y alegados co-cons: piradores debió haber sido suficiente para indicar de modo general la. naturaleza y alcance de la prueba circunstan-cial de que podían disponer los demandantes, y no hay in-dicación alguna de que el demandado fuera en realidad sor-prendido en el juicio. Si asumimos con los abogados del demandado que el verdadero resultado en la corte inferior fué inevitable y evidente desde el principio, y si resolvemos a favor del demandado toda presunción de inocencia, hon-radez ordinaria, buena fe y proceder correcto en sus rela-ciones comerciales, entonces parecería tener gran peso la contención de los abogados de los demandantes, al efecto de que bajo cualquier hipótesis de esa naturaleza el deman-dado tendría derecho, a lo sumo, a una cantidad meramente nominal que represente el valor razonable de los servicios legales qüe en verdad prestó su abogado.
Pero, sea ello como fuere no nos concierne tanto la cues-tión del valor razonable como el hecho de que la corte inferior le atribuyó demasiada importancia a ese aspecto del caso y no le prestó la debida consideración a la cuestión de culpa o falta de motivo razonable para la acción enta-blada por los demandantes, como un factor primordial de la situación.
*684Según indica el Juez Franco en su opinión disidente en el caso de Castro v. Societé Anonyme des Sucreries, supra, nuestra Legislatura insular, al adoptar el grado de culpa o temeridad que se le puede atribuir - a una parte como la medida de su responsabilidad en la materia de costas, in-cluyendo los honorarios de abogado, ha restablecido en subs-tancia y espíritu la regla prescrita por la Ley 8% tít. 22, Partida 3®. La única diferencia de criterio entre los miem-bros de este tribunal fue y es en cuanto a cómo y cuándo esta regla ha de aplicarse bajo nuestro estatuto, tal como lee en la actualidad. Pero si la discreción de la corte que-dara agotada al tiempo de la concesión al determinar el grado de imprudencia o temeridad envuelto en un caso particular, o si, según se ha resuelto hasta ahora por una ma-yoría de esta corte, la discreción así ejercida fuera una dis-creción continua, el elemento de culpa es siempre la consi-deración dominante que determina la responsabilidad de una parte’
Puede admitirse para los fines de la argumentación que una concesión de costas incluyendo honorarios de abogado necesariamente envuelve algo más que una cantidad mera-mente nominal. Aún así, una concesión del diez o el quince por ciento del valor razonable de los servicios legales real-mente prestados parecería ser suficientemente severa, desde el punto de vista de una medida meramente punitiva, en casi todos los casos en que la exclusión de los honorarios de abogado de la concesión de costas no hubiese equivalido a un abusp de discreción. Ni tenemos razón alguna para asumir que se exige una pena más fuerte como una medida profiláctica.
Basta advertir a los demandantes en perspectiva y po-tencialmente imprudentes que, no obstante la honradez de sus designios y su fe más o menos justificable en la rectitud de su causa, el dejar de satisfacer al juez sentenciador por medio de una prueba de fraude clara, fuerte y convincente puede traer consigo el pago de un pequeño por ciento del *685valor razonable de los servicios prestados por los aboga-dos del demandado. No bay prueba de la intención legisla-tiva en el sentido de incitar la imposición a nn demandante qne ba perdido nn caso dudoso, de nna pena desproporcio-nada, bien como compensación al demandado en tal caso, o como nn método estatntorio para proteger a los demanda-dos en perspectiva de la posibilidad de verse envueltos en lo fntnro en nna controversia igualmente dudosa. Por tanto, aplicando la escala de corredera del estatuto a los becbos del presente caso, estamos convencidos de qne la corte inferior fué completamente muy liberal al conceder el treinta por ciento del valor real de los servicios legales prestados por los abogados del demandado como la proporción de tal valor razonable qne debe pesar sobre los hombros de los demandantes y ker pagado por ellos como parte de las cos-tas impuestas por los términos de la concesión original.
El demandado-apelante también insiste en qne la corte inferior erró:
‘ ‘ Segundo: En haber excluido en su. totalidad la suma de $1,000.00 por honorarios de abogado en relación con la apelación para ante este Tribunal de la sentencia original dictada por la Corte de Distrito.”
Se hace mucho hincapié sobre este punto en el alegato, y los abogados de los demandantes-apelantes comparten el criterio que de la ley sostiene aquí a los abogados del de-mandado-apelante. Basta decir por ahora qne la decisión de esta corte en la apelación anterior de la sentencia original de este caso no contenía pronunciamiento alguno res-pecto a las costas de tal apelación. La corte de distrito no tenía autoridad, al tiempo de considerar el memorándum de costas, para modificar o enmendar la sentencia de este tribunal o para suplir ninguna omisión en la misma, bien fuera tal omisión hecha por inadvertencia o por algún otro motivo, concediendo honorarios de abogado por servicios le-gales prestados en la apelación anterior.
El primer señalamiento de error de parte de los deman-*686dantes-apelantes es qne la corte inferior cometió error al conceder una cantidad para honorarios de abogado cuando la sentencia original no contenía adjudicación alguna al efecto.
Aquí se nos asegura por los abogados de los demandan-tes-apelantes que ésta es una cuestión que aún está sujeta a controversia entre los miembros del foro, no obstante las decisiones de este tribunal al efecto de que los honorarios de abogado están incluidos en la adjudicación de costas, a menos que se excluyan expresamente de la misma. Los abo-gados dicen que ellos han insistido hasta ahora por varias ocasiones, y co'ntinuarán insistiendo, en que la doctrina de estos casos es contraria a las disposiciones expresas del esta-tuto que exige no solamente una conclusión expresa en cuanto a la culpabilidad o “temeridad” de una parte, sino también una determinación del grado de culpa al hacerse el pronun-ciamiento de costas; que la conclusión últimamente mencio-nada está sostenida por el razonamiento de esta corte en el bien conocido caso de “ Veve v. Fajardo Sugar Developing Co.,” y que los demandantes-apelantes, aunque quizás nada que valga la pena podrían añadir al razonamiento de la opinión en ese caso, no quieren perder esta oportunidad para indicar que nuestra última doctrina no ha recibido la aprobación profesional y no puede sostenerse bajo los prin-cipios de buena lógica y hermenéutica.
En ausencia de mención alguna en cuanto a página o tomo, presumimos que los demandantes-apelantes tuvieron la intención de citar el caso de Veve v. Municipio de Fajardo, 18 D.P.R. 764, resuelto en junio de 1912, en el cual se discutió e interpretó la ley según fué enmendada en 1908.
La enmienda de 1917 fué considerada cuidadosamente por esta corte en el caso de Brac v. Ojeda, 27 D.P.R. 658, y nuestra decisión en ese caso se basó enteramente en el estatuto según fue enmendado, y no según leía con anterio-ridad a tal enmienda y al tiempo de la opinión anterior en *687caso de Veve v. Municipio de Fajardo, supra. Ambos -casos fueron reconsiderados en el de Ramírez v. American Railroad Co., 28 D.P.R. 181, y, por los motivos allí consig-.nados, nos determinamos definitivamente a seguir y adhe-rirnos á la doctrina sentada en el caso de Brae v. Ojeda. Hemos tratado de exponer aquí algo más detalladamente .algunas de las consideraciones en que se basó o pudo ha-berse basado la conclusión a que se llegó en el caso última-mente mencionado. Si los puntos de vista expuestos en los últimos casos son radicalmente incorrectos o manifiesta-mente erróneos, entonces, mientras más pronto se revoquen esos casos, más conveniente será para todas las partes in-teresadas, y se le dará la mejor bienvenida a cualquier luz .adicional que se pudiera verter sobre la cuestión por cual-quier abogado en ejercicio, o por cualquier grupo de aboga-dos en ejercicio, bien como abogados del caso o como amicus curiae, durante la vista de una apelación de cualquier sen-tencia conteniendo un pronunciamiento de costas en térmi-nos generales y sin hacer mención de los honorarios de abogado.
El segundo motivo de apelación en que descansan los letrados de los demandantes-apelantes es que la corte inferior erró al resolver que el memorándum de costas fué presentado dentro del tiempo prescrito por la ley. Aquí la contención de los demandantes-apelantes es que el memo-rándum debe presentarse dentro de los diez días siguien-tes al en que una parte o su abogado ha sido notificada de la decisión de la apelación, y no dentro de los diez días de haberse recibido el mandato en la corte inferior, según lo dispone expresamente el artículo 339 del Código de Enjui-ciamiento Civil, supra. No podemos estar de acuerdo con la interpretación que trata de dársele al estatuto.
La tercera proposición sometida por los demandantes-apelantes es que la corte inferior erró al resolver que no es necesario que la sentencia original determine el grado d.e culpa o temeridad. Los apelantes admiten que ésta es *688substancialmente una modalidad de la segunda cuestión (sic) ya sometida, y el alegato nada contiene por vía de argumentación.
El cuarto y quinto señalamientos de error son al efecto de que la corte inferior erró al resolver que se había ejer-cido discreción al conceder las costas, aunque la sentencia guarda silencio en cuanto a los fundamentos de la corte para hacer tal concesión y para adjudicar honorarios de abogado, y que la corte inferior erró al resolver que no fue la in-tención del juez sentenciador no incluir honorarios en las costas o dejar en suspenso el ejercicio de su discreción para conceder honorarios hasta el momento de presentarse el memorándum de costas.
Aquí se critican los casos de Castro v. Societé Anonyme des Sucreries, y López v. Benítez Comisionado, supra, como una medida de conciliación a la cual recurrió esta corte para evadir las consecuencias de su actitud apartándose de la ley y de la norma razonable del caso de “Veve v. Fajardo.” Aquí también los abogados de los demandantes-apelantes aceptan cierto grado de responsabilidad por la doctrina de los casos últimamente mencionados, e indican el caso de Guardiola v. La Compañía Azucarera del Toa, 31 D.P.R. 635 como prueba de paternidad.
Es cierto que en el caso últimamente referido se inter-puso una oposición al memorándum de costas en la corte inferior, por los fundamentos, entre otros, de que los ho-norarios de abogado envuelve el ejercicio de una discre-ción judicial que debe ser evidenciada por una conclusión expresa del grado de culpa imputado a una parte. El juez sentenciador, sin embargo, no consideró ¡ninguna de estas cuestiones, sino que enmendó la sentencia original, que ha-bía sido preparada y sometida por los abogados del deman-dante, excluyendo expresamente los honorarios de abogado de la concesión de costas tal como fue hecha originalmente. Los apelantes no pusieron en duda la. autoridad del juez sentenciador para hacer esta enmienda, sino que insistie-*689ron en que, dentro de las circunstancias de ese caso particular, la acción querellada equivalía a un abuso de discre-ción. Esta corte, por lo tanto, no creyó necesario en aquel entonces discutir cuestiones que no habían, sido levantadas en el alegato. Se asumió para los fines de aquella opinión que si la corte inferior, como cuestión de hecho, nunca ha-bía tenido la intención de incluir honorarios de abogado en la concesión de costas, entonces tenía autoridad para corregir su sentencia para hacer que la misma dijera la verdad sobre este extremo. Y en relación a esto se indicó que la sentencia original había sido preparada y sometida por los abogados para que el juez sentenciador la firmara. Pero aún si esta corte hubiese resuelto en el caso de Gúar-diola que una sentencia que intencionalmente incluye hono-rarios de abogado en la concesión de costas puede ser en-mendada posteriormente, después de presentarse un memo-rándum, eliminando la partida de honorarios de abogado del mismo, sin embargo, no se desprende de ello necesaria-mente que no se hubiera ejercido discreción alguna al tiempo de la concesión original.
Ni tampoco esta corte resolvió en los casos de Castro v. Societé Anonyme des Sucreries y López Ramírez v. Benitez, supra, como sostienen ahora los abogados de los de-mandantes-apelantes, que la corte de distrito, al considerar un memorándum de costas, está en libertad de reconsiderar la concesión original y eliminar de la misma el elemento de honorarios de abogado, o enmendar o modificar en alguna otra forma tal sentencia original. Los puntos de vista ex-presados por esta corte en las opiniones emitidas en los dos casos últimamente mencionados pueden ser erróneos, pero el significado es perfectamente claro si se considera el len-guaje usado a la luz de las disposiciones estatutorias exis-tentes, las cuales es el deber de esta corte interpretar de acuerdo con ciertos y determinados principios establecidos, incluyendo la regla sentada en Bacon’s Abridgement que fue citada con aprobación por la Corte Suprema de los Es-*690tados Unidos en el caso de Washington Market Co. v. Hoffman, supra.
La sexta contención de los demandantes-apelantes es qué la corte inferior erró al no resolver que carecía de jurisdic-ción para ejercer la discreción que no ejerció el juez senten-ciador. Esta proposición parte de la hipótesis de que los honorarios de abogado deben ser concedidos específicamente en la sentencia original, y envuelve como corolario la idea de que, en ausencia de tal concesión original específica, la misma no puede hacerse al tiempo de aprobarse un memo-rándum. Por las razones ya expuestas, no estamos prepa-rados por ahora para aceptar tal premisa, y, por tanto, no necesitamos poner en duda la corrección de cualquier con-clusión que pueda inferirse de la misma.
El séptimo señalamiento es al efecto de que la corte inferior abusó de su discreción al no excluir por completo la partida de honorarios de abogado al tiempo de considerar el memorándum de costas, por no existir culpa o temeri-dad de parte de los demandantes de un grado tal que fuese suficiente para justificar la inclusión de tales honorarios en la concesión de costas. Aquí la argumentación es subs-tancialmente una repetición de lo que se dijo en apoyo de una moción solicitando una nueva vista que ha sido decla-rada sin lugar por este tribunal. La contención tendría mucho peso si la cuestión hubiese sido levantada en la corte inferior por medio de una moción solicitando una nueva vista respecto a las costas, o, de otro modo, al tiempo de la sentencia original. La sugestión de que la ley exige una, conclusión expresa en cuanto a la existencia de algún grado de temeridad o culpa, extremo en el cual los letrados de los demandantes-apelantes hacen gran hincapié, parece-ría envolver en primer término una revisión y una reconsi-deración de una larga línea de decisiones empezando con la de Paganacci v. Lebrón, 24 D.P.R. 796, en la cual disin-tió el juez que suscribe, aparte de la legislación más re-ciente que puede o no tener alguna relación con la cuestión *691allí discutida y resuelta. Pero, sea ello como fuere, en el presente caso ni siquiera se solicitó conclusión alguna de tal índole en la corte inferior. Hasta ahora esta corte ha resuelto uniformemente que una cuestión en cuanto a un error cometido por una corte de distrito en la concesión original de costas surge demasiado tarde cuando se levanta por primera vez en la apelación de una resolución dictada con respecto a un memorándum de costas, y en el presente caso esta corte no sólo ha confirmado la sentencia original incluyendo el pronunciamiento de costas, sino que también ha denegado una moción solicitando una nueva vista sobre tal cuestión. No podemos asumir, como lo hacen los abo-gados de los demandantes-apelantes, que el juez de distrito que aprobó el memorándum de costas en este caso tuviera poder para enmendar o modificar la concesión tal como fue hecha por el juez que presidió el acto del juicio. Por tanto, no necesitamos extendernos sobre cualquier inconsistencia entre tal asunción y la actitud asumida por los abogados al argumentar el señalamiento de error anterior, ni discutir los méritos de una proposición que envuelve un alegado abuso de discreción cuya existencia no ha sido demostrada ni se ha demostrado que fuera ejercida por la corte inferior.
Otra contención de los demandantes-apelantes es que la corte inferior erró al no resolver que, si la discreción ejer-cida por un juez de distrito no se basa abierta y expresa-mente en hechos probados y razonablemente expuestos, y si la concesión no se hace de acuerdo con las circunstancias así determinadas, entonces la ley resulta caprichosa y, por tanto, anticonstitucional, por imponerle un castigo al ciuda-dano al ejercer su derecho de acudir a los tribunales, negán-dole así el debido procedimiento de ley. La argumentación sobre este punto, sin embargo, vuelve a discutir lo ade-cuado, si no la necesidad, de conclusiones de hecho como base para la concesión original de costas. La cuestión cons-titucional no ha sido en absoluto discutida en el alegato, y, a falta de cualquier cita de autoridades en cuanto a la nece-*692sidad de una conclusión, y con el fin de sugerir un punto de partida para una investigación posterior en cuanto a este extremo, nos conformamos con hacer constar de paso la manifestación de que:
“La regla general en pleitos en equidad así como en acciones en ley es que la parte victoriosa tiene derecho a las costas, y será apli-cada a menos que la parte que pierde pueda demostrar que la equi-dad exige un criterio distinto.” 15 C. J. 35, párrafo 23.
Yéase además 7 R.C.L. 785-786, párrafo 5.
En conclusión, los demandantes-apelantes insisten en que la corte inferior erró al conceder $1,500 como honorarios de ahogado, porque tal cantidad es excesiva como compen-sación por los servicios prestados, y en todo caso el grado de culpa o temeridad que se le puede atribuir a los deman-dantes-apelantes no justifica la concesión de tal cantidad. Por las razones que ya hemos expresado, no podemos estar de acuerdo con el criterio de que la cantidad de mil qui-nientos dólares es excesiva desde el punto de vista de la compensación razonable por los servicios legales prestados por los letrados. Pero, por las razones que asimismo he-mos expuesto anteriormente, nos sentimos obligados a resolver que la suma de $500 estaría más en proporción con tal grado de imprudencia o temeridad que pudiera impu-tarse a los demandantes en este caso, o que les fué impu-tado aparentemente por la corte inferior.

La resolución apelada debe ser modificada de conformi-dad, y confirmarse así modificada.

OPINIÓN PERSONAL DEL
JUEZ ASOCIADO SR. WOLE.
Los artículos 327 y 339 del Código de Enjuiciamiento Civil, según fueron finalmente enmendados en 1917, han sido copiados verbatim en nuestra opinión en el caso de Ramírez v. American Railroad Company, 28 D.P.R. 181. Al leer de nuevo ahora estos dos artículos no tengo duda alguna de que fué la intención de la Legislatura conceder a un litigante victorioso el derecho a los honorarios de abo-*693gado cuando en la sentencia se le ban concedido las costas. Al dictarse la decisión en el caso de Ramírez probablemente nos hallábamos ante una situación un poco difícil por el conflicto existente entre los casos de Veve v. El Municipio, de Fajardo, 18 D.P.R. 764, y Brac v. Ojeda, 27 D.P.R. 658, pero abora estoy más seguro en mi punto de vista. Las primeras palabras del artículo 327 establecen el derecho a las costas y gastos y no mencionan honorarios de abogado. Como posteriormente se mencionan honorarios de abogado, la palabra “costas” en tal artículo es la única que incluiría honorarios de abogado.
El párrafo que le sigue disipa toda duda. “Cuando en una acción o procedimiento ante una corte de distrito se han concedido las costas a una parte, ésta tiene derecho, a discreción de la corte de distrito, a recibir de la parte que ha sido vencida una cantidad que representa el valor de los ■servicios de su abogado, o parte de tal cantidad.” Por tanto, los honorarios de abogado, forman parte de la defini-ción de la palabra costas o son la consecuencia inevitable de tab imposición. El hecho de que el último disponiéndose del artículo 327 mencione “honorarios y costas” separada-mente no deroga la intención de la Legislatura previamente expresada. En aquel entonces la mente legislativa estaba ocupada en el cálculo, método u ocasión en que debían im-ponerse las costas u honorarios.
Quedando sentado lo anterior, es evidente que cuando la corte de distrito ha condenado al pago de costas en la sen-tencia, el único'momento para revisar ésta parte de la sen-tencia es en la apelación directa de la sentencia misma. En él presente caso en la sentencia se condenaba- al pago de costas, se interpuso un recurso de apelación, se señaló un error a este respecto, y la sentencia fué confirmada en su totalidad, 36 D.P.R. 32. El derecho del demandado en el pleito original a percibir las costas y honorarios de abo-gado quedó determinado y es res adjudícala y ley en este caso. Podríamos revisar esta cuestión en el presente fe-*694curso de apelación únicamente si estuviésemos convencidos de que en una sentencia se deben conceder “honorarios” específicamente y estuviésemos dispuestos a revocar nues-tra jurisprudencia anterior y a retroceder a lo que hemos considerado la interpretación errónea al artículo 327 en el caso de Veve v. El Municipio de Fajardo, supra. Quizá aún podría decirse, según se indicó algo en el caso de Ramírez v. American Railroad Company, supra, que ocho o nueve años de práctica constante desde que se dictó la deci-sión en Brac v. Ojéda, supra, han hecho aplicable la regla de stare decisis. La determinación de la cantidad a conce-der es una cuestión enteramente distinta.
Estoy enteramente dispuesto a convenir con los deman-dantes y apelantes que el montante de los honorarios de abogado a conceder es el grado de culpabilidad que se puede imputar a la parte vencida en juicio y no la cantidad ra-zonable de los honorarios de abogado. El estatuto y su his-toria anterior según ha sido reseñada en un memorándum contemporáneo del Juez Asociado Sr. Hutchison hace que no tenga duda alguna a este respecto.
Refiriéndonos a la cuestión de la cuantía concedida, no veo que fuera excesiva. En primer lugar, al leer la opi-nión de esta corte veo que resolvimos, en efecto, que la te-meridad de los demandantes había sido grande. La corte de distrito había resuelto que las alegaciones de la demanda no fueron probadas. En un caso basado en fraude sería, por lo general, improcedente para una corte decir que el demandado no había sido culpable de fraude. Todo lo que un juez cuidadoso diría es que las alegaciones de la demanda no han sido probadas. Debe recordarse que el demandado originalmente no presentó prueba sino que descansó en el hecho de que los demandantes no habían probado su caso. El dejar de probar el caso es un hecho muy significativo. Los demandantes sabían o debieron haber sabido la clase y la cantidad de prueba que debían presentar. No obstante, fueron a la corte y dejaron de presentar un caso prima facie. *695Esta-corte dijo: “No tenemos dadas que el dolo o fraude puede establecerse por prueba circunstancial, pero en nin-gún caso su existencia puede quedar establecida por sim-ples conclusiones, conjeturas o sospechas.” Habíamos re-visado el caso en su totalidad y demostramos que los de-mandantes dejaron de probar las alegaciones de la demanda. De suerte que al ser devuelto el caso a la corte de distrito, existía implícitamente en nuestra decisión la conclusión o resolución de que los demandantes habían sido culpables de bastante temeridad.
La imputación de fraude es en verdad una imputación muy seria. La persona que hace tal imputación debe estar preparada para probarla o de lo contrario es culpable de temeridad. El caso tal vez no sería tan fuerte si el deman-dado hubiese presentado prueba y la corte la hubiese creído. En el presente caso ni aún hubo conflicto de prueba y el demandado se vió obligado a tener que emplear los servicios de un abogado y a contestar la demanda, la que no podía, según sucedió, probarse. Además, el análisis de la prueba hecho por esta corte, entre otras cosas, demostró que las condiciones existentes en las compañías envueltas en el liti-gio se debía en gran parte a la inmensa baja sufrida' en los precios del azúcar en 1920 y 1921, y los demandantes tenían tanto derecho a tener conocimiento de esa baja como cual-quiera otra persona.
Respecto a la apelación del demandado tengo, por tanto, cierta simpatía y creo que el montante de honorarios de abogado concedido fue probablemente bajo. Sin embargo, ésta es una cuestión que cae dentro de la sana discreción de la corte de distrito y no estoy preparado para decir que que hubo un abuso de tal discreción.
El demandado-apelante también insiste en que esta corte tiene derecho a conceder honorarios por los servicios pres-tados ante ella. Los artículos 327 y 339, después de todo, forman' parte del Código de Enjuiciamiento Civil y están ■incluidos en el capítulo que trata de “costas.” Para mi *696concepto es' imposible leer ese capítulo sin llegar a la con-clusión de qne la Legislatura tuvo en mente al discutir la cuestión de honorarios de abogado, las costas en la corte inferior. No se ba tratado de modificar el artículo 333 de dicho código, que se refiere a las costas en apelación. Para que una parte tenga derecho a los honorarios de abogado •en apelación, debe aparecer claramente la intención de la Legislatura.
Los otros señalamientos de error o han sido discutidos en la opinión del Juez Asociado Sr. Hutchison, o lo han sido en ésta o no afectan seriamente el resultado. Por tanto, ni en uno ni en otro caso veo razón alguna para no dejar en pie la resolución de la corte inferior.
OPINIÓN EMITIDA POR. EL
JUEZ ASOCIADO SR. ALDRET.
Estoy conforme con la opinión escrita en este caso por el Juez Asociado Sr. Wolf en que los honorarios de abo-gado forman parte de la condena en costas impuesta en una sentencia; en que el único momento para revisar esa parte de la sentencia es en apelación directa contra la sen-tencia misma; y en que el derecho del demandado a percibir las costas y honorarios de abogado quedó completamente determinado y es res adjudicata en este caso. Como él dice, la determinación de la cantidad a conceder es una cuestión enteramente distinta; pero discrepo de él y de los otros jueces que intervienen en la resolución de este caso ■en que el montante de los honorarios de abogado a conce-der depende del grado de culpabilidad que se pueda impu-tar a la parte vencida en el juicio y que no consiste en la cantidad razonable de los honorarios de abogado.
En la opinión disidente que escribió el Juez Sr. Franco en el caso de Castro v. Societé Anonyme des Sucreries, 34 H.P.R. 582, con la cual estuvé conforme, quedó fijado su cri-terio y el mío sobre esta cuestión pues dijimos que r “Al dictarse sentencia es que se determina la condena de cos-tas y entendemos que éste es el solo momento en que las *697mismas son concedidas en todo, en parte o rehusando con-cederlas, teniendo en cuenta el juez inferior en su discre-ción la temeridad o el grado de culpa o completa exención de la parte vencida.” .... Y que, “la cuestión de teme-ridad o grado de culpa deja de tener ningún peso o valor para’ discutir y apreciar la cuantía de las costas en el pro-cedimiento que para fijarlas ha prescrito la ley por sepa-rado.” Y agregamos entonces:
“Si se adoptase tal criterio en sentido ‘de considerar de nuevo la mayor o menor temeridad de la parte vencida a los efectos de graduar la cuantía de honorarios,’ podría a cada momento darse el caso que confirmada en una apelación una sentencia que dió por bien impuestas las costas en razón a la temeridad de la parte ven-cida, o consentida la sentencia en dicho extremo, se suscitara nue-vamente la misma cuestión ya juzgada • al decidir sobre la impug-nación al memorándum de costas. Debemos insistir, por consi-guiente, diciendo que la cuestión de si una parte ha de pagar las costas por haber sido declarada su temeridad en el pleito queda de-cidida definitivamente por la sentencia o por la apelación en ese particular y que solamente en el memorándum se determina la cuan-tía o montante de lo que tiene qne pagar dicha parte según el valor o importancia de los servicios del abogado y no fijar tal valor o im-portancia por el grado de temeridad que tuviera en su acción o defensa. ’ ’
Así pues, de acuerdo con el artículo 327 del Código de Enjuiciamiento Civil como fué enmendado en 1917, al dic-tarse la sentencia resolviendo el pleito es que se ha de apreciar la culpa o temeridad de los litigantes para impo-nerles o no las costas o una parte de ellas; y resuelta de-finitivamente' esta cuestión por falta de apelación o por con-firmación de la sentencia, la temeridad o culpa del litigante a quien se han impuesto las costas o parte de ellas es cues-tión’resuelta ya entre las partes y sólo queda después de esto la determinación o fijación por el procedimiento del artículo 339 enmendado del mismo código del importe o montante de las costas y del valor razonable de los hono-rarios de abogado, sin que en esta ocasión haya que volver *698a considerar el grado de culpa o temeridad de la parte con-denada en costas mediante nn nuevo estudio y considera-ción de los méritos del caso, por ser esta cuestión ya re-suelta definitivamente por la sentencia.
Por lo expuesto, entiendo que no son sostenibles los erro-res alegados por los demandantes contra la resolución fi-jando la cuantía de los honorarios de abogado de la parte victoriosa en $1,500.
Con respecto a la apelación del demandado alegando-error porque se fijan los honorarios de su abogado en dicha cantidad y no en $5,000 como solicitó en su memorán-dum de costas, entiendo que la cantidad que ha concedido-la corte inferior es el valor razonable de dichos servicios teniendo en cuenta la naturaleza del asunto-y los servicios prestados, sin que el hecho de haber pagado el demandado a su abogado mayor cantidad que la concedida ni haber de-clarado dos abogados que $5,000 es el valor razonable de tales servicios obligue <a la corte a conceder la cantidad re-clamada. Además, el justiprecio del valor de dichos servi-cios es cuestión discrecional de la corte inferior, como dice el Sr. Wolf en su opinión en este caso, y no encuentro toe abuso manifiesto del ejercicio de esa facultad.
Por lo expuesto, opino que la corte inferior no cometió los errores alegados por el demandado y por los demandan-tes y que la resolución apelada debe ser confirmada.